TALIAFERRO, Judge.
As stated in case No. 7659, on the docket of this Court, decided today, McCain v. Tatman, La.App., 53 So.2d 187, these cases were consolidated for trial below, but separate judgments were rendered therein.
*192Plaintiff’s husband, Howard Luther McKnight, was killed in the accident described in the opinion in said case No. 7659, and she instituted suit against the persons implead-ed as defendants in that case to recover damages on account of his death. Her demand was rejected by the Lower Court and her suit dismissed at her cost. She appealed to this Court.
The petition in this case is couched in practically the same language as is that in case No. 7659, and the defenses urged in opposition thereto are the same. Repetition would be superfluous.
For the reasons assigned in our judgment in said case No. 7659, the judgment appealed from in the present case is affirmed. Plaintiff is cast for one-half of the costs incurred in the filing, trial and appeal of the consolidated cases.